DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM FOR MACHINING WORKPIECES USING DATA TRANSFER INTERFACES.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GARAAS US 2015/0296324A1.

Regarding claim 1, GARAAS teaches: 1. (Currently Amended) System [[(1)]] for machining workpieces [[(W)]] which p
a machining device (GARAAS: fig. 1: 110, 120 see par. 22), and 
a terminal [[(10)]] which has a data transfer interface that is designed to communicate with the data transfer interface of the machining device (GARAAS: fig. 1: 130, 131 see pars. 23-24), wherein the 
control apparatus is designed to relay status information of the machining device (GARAAS: par. 27 see also fig. 2, 251).

Regarding claim 2, GARAAS teaches: 2. (Currently Amended) System according to claim 1, characterized in that it comprises multiple terminals [[(10)]] and/or multiple machining devices(GARAAS: fig. 4, 110 see par. 28).  

Regarding claim 8, GARAAS teaches: 8. (Currently Amended) System according to claim 2at least one control apparatus is designed to receive, via the data transfer interface, control commands for the respective machining device (GARAAS: fig. 3: 302-303 see pars. 27-28).  

Regarding claim 9, GARAAS teaches: 9. (Currently Amended) System according to claim 2 (GARAAS: fig. 1: 130, 131 see pars. 22-23).  

Regarding claim 10, GARAAS teaches: 10. (Currently Amended) Method for machining workpieces [[(W)]] which p
establishing a data connection [[(15)]] between a terminal [[(10)]] and a machining device (GARAAS: pars. 22-24), and 
outputting status information of the machining device  (GARAAS: fig. 3: 302-303 see par. 27).  

Regarding claim 11, GARAAS teaches: 11. (Currently Amended) Method according to claim 10, characterized in that, based on the status information and/or action instruction that is output, an action is performed on the machining device (GARAAS: fig. 3: 302-303 see par. 27).  

Regarding claim 12, GARAAS teaches: 12. (Currently Amended) Method according to claim (GARAAS: fig. 3, 303 see pars. 24 and 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GARAAS in view of KIMURA US2014/0168266A1 (from IDS of 10/10/19) further in view of HAHN US2015/0248826A1 (from IDS of 10/10/19).

Regarding claim 4, GARAAS teaches: 4. (Currently Amended) System according to claim 2 (GARAAS: par. 27).  
GARAAS doesn’t teach however the analogous prior art KIMURA teaches: sound output means (KIMURA: fig. 1: 32, 34 see par. 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sound output means as shown in KIMURA with GARAAS for the benefit of fulfilling a demand for a head mounted display device capable of supporting work performed by the user and informing the user of a warning point such as a danger incidental to the work [0009].
The previous combination of GARAAS and KIMURA remains as above but doesn’t teach however the analogous prior art HAHN teaches: and touch output means, in particular vibration output means (HAHN: see par. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine touch output means, in particular vibration output means as shown in HAHN with the previous combination for the benefit of addressing a shortcoming in the prior art in that augmented reality systems have the disadvantage that an activation of the user is merely accomplished by visual signals which can be easily overlooked. This may be the case, for instance, if the user is concentrated on a specific activity/task. In addition, systems of this type do not provide enough work protection [0008].

Regarding claim 5, GARAAS teaches: 5. (Currently Amended) System according to claim 4, characterized in that the image output of at least one terminal [[(10)]] includes a virtual or projected representation (GARAAS: fig. 3: 303 see par. 27).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GARAAS in view of MICHALSCHECK US2016/0284128A1.

Regarding claim 6, GARAAS doesn’t teach however the analogous prior art MICHALSCHECK teaches: 6. (Currently Amended) System according to claim 2terminal [[(10)]], via the data transfer interface, for output to an operator (MICHALSCHECK: pars. 163-165).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system characterized in that the control apparatus is designed to relay action instructions to the terminal [[(10)]], via the data transfer interface, for output to an operator as shown in MICHALSCHECK with GARAAS for the benefit of enabling the computing device 26 to leverage its automated searching capabilities and determine relevant information (e.g., identity, operational parameters, assessment, and/or procedure instructions) in an automated manner. As such, efficiency associated with the determining the relevant information may be facilitated, for example, by increasing speed with which the relevant information is determined. In this manner, communication of relevant information in the industrial automation system may be facilitated by enabling remote and/or automated determination of the relevant information [0166].



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GARAAS in view of GRONBACH US 2012/0290121A1.

Regarding claim 7, GARAAS teaches: 7. (Currently Amended) System according to claim 2 are preferably selected from touch input means, in particular a keyboard or touchscreen (GARAAS: fig. 1, 133 see par. 23).
GARAAS doesn’t teach however the analogous prior art GRONBACH teaches: 
sound input means, in particular speech recognition means (GRONBACH: par. 44), and motion detection means, in particular gesture detection means or a virtual touchscreen (GRONBACH: par. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sound input means, in particular speech recognition means, and motion detection means, in particular gesture detection means or a virtual touchscreen as shown in GRONBACH with GARAAS for the benefit of addressing a shortcoming in the prior art in that the problem arises that the operator can only carry out operating actions directly and manually at the operator station of the machine itself. When moving closer to the machine, e.g. for looking into the machining space in the machine, in case of maintenance work in the machining space of the machine or at components of the machine at a distance from the operator station, it is not possible for the operator to carry out operating actions. Even the possibility to be able to trigger an immediate emergency stop at the machine, which is required due to aspects of safety, in occurring dangerous situations where there is danger to man and/or machine, is only possible by directly and manually activating emergency stop switches of the machine. If the operator is not near an emergency stop switch when such situation occurs, the operator will lose valuable time because he or she will have to reach an emergency stop switch first before the required emergency stop can be triggered [0010].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GARAAS in view of KIMURA.

Regarding claim 3, GARAAS teaches: 3. (Currently Amended) System according to claim 1(GARAAS: fig. 1, 130 see pars. 22-23). 
GARAAS doesn’t teach however the analogous prior art KIMURA teaches: preferably has means [[(12)]] for carrying the terminal [[(10)]] on the body of an operator, in particular on the arm or in the head region (KIMURA: par. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine preferably has means [[(12)]] for carrying the terminal [[(10)]] on the body of an operator, in particular on the arm or in the head region as shown in KIMURA with GARAAS for the benefit of fulfilling a demand for a head mounted display device capable of supporting work performed by the user and informing the user of a warning point such as a danger incidental to the work [0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHIKODA US20160078681A1, PEACOCK US10366521B1, OIWA US20120065767A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612